Citation Nr: 0816672	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder to include as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to service connection for a left hip disorder 
to include as secondary to a service-connected lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disorder to include as secondary to a service-connected 
lumbar spine disability.

4.  Entitlement to service connection for a left knee 
disorder to include as secondary to a service-connected 
lumbar spine disability.

5.  Entitlement to service connection for a right shoulder 
disorder to include as secondary to a service-connected 
lumbar spine disability.

6.  Entitlement to service connection for a left shoulder 
disorder to include as secondary to a service-connected 
lumbar spine disability.

7.  Entitlement to service connection for a degenerative disc 
disease of the cervical spine disorder to include as 
secondary to a service-connected lumbar spine disability.

8.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability currently evaluated 
as 40 percent disabling effective April 29, 2006.

9.  Entitlement to an effective date earlier than April 29, 
2006, for a disability rating in excess of 20 percent 
disabling for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Petersburg, Florida.  

The December 2004 rating decision denied the veteran's claims 
for service connection and an increased disability rating.  
The veteran disagreed and timely appealed.

In September 2006, the veteran and his representative 
presented evidence and testimony at a hearing before a local 
hearing officer at the RO.  In February 2008, the veteran and 
his representative presented evidence and testimony at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of both hearings have been associated 
with the veteran's VA claims folder.

Issues not on appeal

An October 2003 rating decision denied the veteran's claims 
for service connection for a neck disorder, left hip 
disorder, left knee disorder, bilateral shoulder disorder and 
bilateral hand disorder.  The record reveals that the veteran 
did not disagree with the decision.  Thus, the issues are not 
in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.








	(CONTINUED ON NEXT PAGE)

REMAND

Of record is a November 2006 letter from the Social Security 
Administration to the veteran indicating it was adjusting the 
amount of his Social Security payment.  The Court of Appeals 
for Veterans Claims has held that VA has a duty to assist the 
veteran when it has notice that the veteran is receiving 
Social Security benefits by obtaining Social Security 
Administration (SSA) records which pertain to the veteran.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The 
record evidence does not include SSA records pertaining to 
the veteran, and thus VA should seek to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  VBA should also obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, along 
with copies of all medical records relied 
upon in reaching that determination.  All 
efforts in this regard should be 
documented in the claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, and if the additional evidence 
warrants, VBA should readjudicate the 
veteran's claims of entitlement to service 
connection, to an increased disability 
rating, and an earlier effective date for 
a disability rating greater than 20 
percent.  If the decision is unfavorable 
to the claims, the veteran and his 
representative should be provided with a 
supplementals statement of the case and be 
afforded appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



